DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Lasky on July 19, 2022.

The application has been amended as follows: 
Canceled claim 3.
Canceled claim 4.
In claim 5, replaced  “An attachment device according to claim 4,” with -- An attachment device according to claim 2,--.
Canceled claim 6.
In claim 7, replaced  “An attachment device according to claim 6,” with -- An attachment device according to claim 5,--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of an attachment device for an apparatus, which apparatus comprises a fixed cable with a connector at its free end, the attachment device comprises a first plate member and a second plate member, which by means of a hinge member are rotatably connected to each other about a hinge axis, whereby they can rotate between a closed position, in which the plate members lie against each other, and in which the attachment device defines a through-going opening for the cable, and an open position, in which the cable can be removed from the attachment device, and where the first plate member comprises a first locking slot and the second plate member comprises a second locking slot, wherein the first and second locking slots are aligned in the closed position, whereby a locking member can be inserted through both locking slots and lock the attachment device in the closed position, in which the cable cannot be out pulled through the through-going opening, wherein, the hinge axis is parallel with the first and second plate members and that the through-going opening is tubular; and wherein the first plate member includes a first rubber plate part and the second plate member includes a second rubber plate part; wherein the first and second rubber plate parts are formed in one piece with the hinge member; and wherein an inner side of the first rubber plate part lies against an inner side of the second rubber plate part in the closed position; and wherein the first plate member includes a first rigid plate part on the opposite, outer side of the first rubber plate part; and the second plate member includes a second rigid plate part on the opposite, outer side of the second rubber plate part; and wherein the first rigid plate part is encircled by a first rubber edge part and the second rigid plate part is encircled by a second rubber edge part.

The closest prior art of record, U.S. Patent Number 6,053,016 to Young, discloses an attachment device for an apparatus, which apparatus comprises a fixed cable with a connector at its free end (figure 1), the attachment device comprises a first plate member (12) and a second plate member (18), which by means of a hinge member (15, 20) are rotatably connected to each other about a hinge axis, whereby they can rotate between a closed position (figure 3), in which the plate members lie against each other, and in which the attachment device defines a through-going opening (the gap formed by the concave shape of the plate members) for the cable, and an open position (lock removed from the slots and the plate members pivoted to an open condition), in which the cable can be removed from the attachment device, and where the first plate member comprises a first locking slot (via aperture in 16) and the second plate member comprises a second locking slot (via aperture in 24), wherein the first and second locking slots are aligned in the closed position, whereby a locking member (26) can be inserted through both locking slots and lock the attachment device in the closed position, in which the cable cannot be out pulled through the through-going opening, wherein, the hinge axis is parallel with the first and second plate members (figure 2).
However, Young does not disclose the through-going opening is tubular, as well as the first plate member includes a first rubber plate part and the second plate member includes a second rubber plate part.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to cable locking systems:
U.S. Patent Number 8,042,365 to Morrison et al.; U.S. Patent Number 7,377,136 to DeMartinis et al.; U.S. Patent Number 7,111,479 to Murray, Jr. et al.; U.S. Patent Number 6,622,532 to Hsu; U.S. Patent Number 6,598,433 to Malvasio; U.S. Patent Number 6,233,791 to Theis; U.S. Patent Number 6,038,891 to Zeren et al.; U.S. Patent Number 5,816,081 to Johnston; U.S. Patent Number 4,286,444 to Grudich; U.S. Patent Number 2,746,112 to Simon; U.S. Patent Number 1,427,285 to Goehner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
July 19, 2022